Citation Nr: 1508564	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  95-29 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial compensable rating for a skin condition, residuals of radiation, to include whether a separate compensable evaluation is assignable for skin cancer.


REPRESENTATION

Appellant represented by:	Kathy Lieberman, Attorney at Law


ATTORNEY FOR THE BOARD

J. Hager, Counsel





INTRODUCTION

The Veteran served on active duty from August 1948 to September 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO granted service connection for a skin condition, residuals of radiation, and assigned a noncompensable rating effective from November 17, 1993.  The Veteran timely appealed the initial rating assigned.

The Board remanded the claim in April 2012 and denied it in September 2013.  In June 2014, United States Court of Appeals for Veterans Claims (the Court) granted a Joint Motion by counsel for VA and the Veteran to vacate the September 2013 Board decision and remand this claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Initially, the Board notes that there was a question as to representation of the Veteran, but a January 2014 Appointment of Individual as Claimant's Representative (VA Form 21-22a) in the Veterans Benefits Management System (VBMS) paperless files reflects that the attorney listed on the title page is the Veteran's representative in this matter.

The parties to the Joint Motion found multiple errors in the Board's decision, two of which require a remand to the AOJ for additional development.  The parties noted that no VA examiner has ever been asked to comment on whether the Veteran's balantis xerotica obliterans was related to service or his service-connected skin disorders.  A remand is therefore required for a VA examination and opinion on this question, after which the AOJ should address the findings when readjudicating the claim.

The parties also noted that there was evidence of scaling and/or flaking of the scalp, nose, left ear, and eyebrows, and there was no medical evidence addressing the areas of scaling/flaking in terms of inches/centimeters affected.  A VA examination is also warranted for this reason as well, after which the AOJ should address the examination findings when readjudicating the claim.

The parties also identified two issues that the Board did not address, and these questions should be addressed by the AOJ in the first instance.  First, the parties noted that the criteria for rating skin disorders in 38 C.F.R. § 4.118 have been revised effective August 30, 2002, during the pendency of the claim, and the Board erred in not addressing the pre-August 30, 2002 criteria.  The AOJ should therefore address the pre-August 30, 2002 skin criteria, particularly those that indicate that more than a single 10 percent rating can be awarded for multiple scars.

The parties also indicated that the Board erred in not addressing 38 C.F.R. § 4.118, Diagnostic Code 7827, which sets out the criteria for rating erythema multiforme and did not discuss whether this diagnostic code would be applicable in this case.  The AOJ should address this question as well.

Accordingly, the claim for a higher initial rating for a skin disability, residuals of radiation, to include whether any separate ratings are warranted, is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.) 

1.  Schedule the Veteran for a VA examination as to the nature and severity of all skin disorders.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

An examination should be performed in accordance with the current examination worksheet or disability benefits questionnaire applicable to the skin.  The examiner should discuss the nature and severity of all skin disorders the Veteran has had since he filed his claim in November 1993.  In addition, the following questions should be addressed:

a) Has the Veteran at any time since November 1993 had balantis xerotica obliterans, and, if so, is it related to service or his service-connected skin disorders?

b) How many inches or centimeters of the skin have been affected by scaling and/or flaking of the scalp, nose, left ear, and eyebrows?  In answering this question, the examiner should state whether the area affected has varied since November 1993, and, if so, determine the approximate area (inches or centimeters) have been affected at various times since November 1993.

2.  After the above development has been completed, readjudicate the claim for an initial compensable evaluation for a skin disability, residuals of radiation, to include whether any separate or higher ratings are warranted under all potentially applicable diagnostic codes.  In readjudicating the claim, the following questions should be answered:

a) Are separate or higher ratings warranted under the pre-August 30, 2002 criteria.

b) Does the Veteran have any additional skin disorders for which he is not currently being compensated that are related to service or his currently service-connected skin disorders, to include balantis xerotica obliterans and erythema multiforme.

If any benefit sought on appeal remains denied, furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

